ICJ_089_Lockerbie_LBY_USA_1999-06-29_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A DES QUESTIONS
D'INTERPRÉTATION ET D’APPLICATION
DE LA CONVENTION DE MONTRÉAL DE 1971
RESULTANT DE L’INCIDENT AERIEN
DE LOCKERBIE

(JAMAHIRIYA ARABE LIBYENNE c. ETATS-UNIS
D’AMERIQUE)

ORDONNANCE DU 29 JUIN 1999

1999

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING QUESTIONS OF
INTERPRETATION AND APPLICATION OF
THE 1971 MONTREAL CONVENTION ARISING
FROM THE AERIAL INCIDENT
AT LOCKERBIE

(LIBYAN ARAB JAMAHIRIYA v. UNITED STATES
OF AMERICA)

ORDER OF 29 JUNE 1999
Mode officiel de citation:

Questions d'interprétation et d’application de la convention de Montréal
de 1971 résultant de l'incident aérien de Lockerbie (Jamahiriya arabe
libyenne c. Etats-Unis d'Amérique), ordonnance du 29 juin 1999,
C.I.JT. Recueil 1999, p. 979

Official citation:

Questions of Interpretation and Application of the 1971 Montreal Conven-

tion arising from the Aerial Incident at Lockerbie (Libyan Arab Jamahiriya

v. United States of America), Order of 29 June 1999, I.C.J. Reports
1999, p. 979

 

N° de vente:
ISSN 0074-4441 Sales number 739
ISBN 92-1-070808-3

 

 

 
29 JUIN 1999
ORDONNANCE

QUESTIONS D’INTERPRETATION ET D’APPLICATION
. DE LA CONVENTION DE MONTREAL DE 1971
RESULTANT DE L’INCIDENT AERIEN DE LOCKERBIE

(JAMAHIRIYA ARABE LIBYENNE c. ÉTATS-UNIS
D’AMERIQUE)

QUESTIONS OF INTERPRETATION AND APPLICATION OF
THE 1971 MONTREAL CONVENTION ARISING
FROM THE AERIAL INCIDENT AT LOCKERBIE

(LIBYAN ARAB JAMAHIRIYA v. UNITED STATES
OF AMERICA)

29 JUNE 1999
ORDER
979

INTERNATIONAL COURT OF JUSTICE

YEAR 1999 1999
29 June
General List
29 June 1999 No. 89

CASE CONCERNING QUESTIONS OF
INTERPRETATION AND APPLICATION OF
THE 1971 MONTREAL CONVENTION ARISING
FROM THE AERIAL INCIDENT
AT LOCKERBIE

(LIBYAN ARAB JAMAHIRIYA v. UNITED STATES
OF AMERICA)

ORDER

Present: Vice-President WEERAMANTRY, Acting President; President
SCHWEBEL; Judges ODA, BEDJAOUI, GUILLAUME, HERCZEGH, SHI,
FLEISCHHAUER, KOROMA, VERESHCHETIN, PARRA-ARANGUREN,
Kooumans, REZEK; Judge ad hoc EL-KosHER1; Deputy-
Registrar ARNALDEZ.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Article 48 of the Statute of the Court and to
Articles 31, 44, 45, 48 and 49 of the Rules of Court,

Having regard to the Application by the Great Socialist People’s Libyan
Arab Jamahiriya, filed in the Registry of the Court on 3 March 1992, insti-
tuting proceedings against the United States of America in respect of a
“dispute between Libya and the United States concerning the interpreta-

4
1971 MONTREAL CONVENTION (ORDER 29 VI 99) 980

tion or application of the Montreal Convention” of 23 September 1971 for
the Suppression of Unlawful Acts against the Safety of Civil Aviation,

Having regard to the Order of 19 June 1992, by which the Court fixed
20 December 1993 and 20 June 1995 as the time-limits for the filing,
respectively, of the Memorial of Libya and the Counter-Mcmorial of the
United States,

Having regard to the Memorial filed by Libya and the preliminary
objections submitted by the United States, within the time-limits thus
fixed,

Having regard to the Judgment of 27 February 1998, by which the
Court adjudicated on the preliminary objections,

Having regard to the Order of 30 March 1998, by which the Court
fixed at 30 December 1998 the time-limit for the filing of the Counter-
Memorial of the United States, and to the Order of 17 December 1998,
by which the Senior Judge extended that time-limit to 31 March 1999,

Having regard to the Counter-Memorial filed by the United States
within the time-limit thus extended;

Whereas, in order to ascertain the views of the Parties on the subse-
quent procedure, the Vice-President of the Court, Acting President, met
their representatives on 28 June 1999; and whereas at that meeting the
Agent of Libya stated that his Government wished to be authorized to
submit a Reply, for the preparation of which it sought a time-limit of
twelve months; whereas the representative of the United States stated
that his Government did not oppose Libya’s request but that, in view of
the new circumstances consequent upon the transfer of the two accused
to the Netherlands for trial by a Scottish court, it desired that no date be
fixed at this stage for the filing of a Rejoinder by the United States; and
whereas the Agent of Libya stated that his Government had no objection
to this;

Taking account of the agreement of the Parties and the special circum-
stances of the case,

Authorizes the submission of a Reply by Libya and a Rejoinder by the
United States of America;

Fixes 29 June 2000 as the time-limit for the filing of the Reply of
Libya; and

Reserves the subsequent procedure for further decision.
Done in French and in English, the French text being authoritative, at

the Peace Palace, The Hague, this twenty-ninth day of June, one thou-
sand nine hundred and ninety-nine, in three copies, one of which will be

5
1971 MONTREAL CONVENTION (ORDER 29 VI 99) 981

placed in the archives of the Court and the others transmitted to the
Government of the Great Socialist People’s Libyan Arab Jamahiriya and
the Government of the United States of America, respectively.

(Signed) Christopher G. WEERAMANTRY,
Vice-President.

(Signed) Jean-Jacques ARNALDEZ,
Deputy-Registrar.
PRINTED IN THE NETHERLANDS

ISSN 0074-4441
ISBN 92-1-070808-3
